DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-7 and 16), drawn to a textile article, in the reply filed on 07/12/2022 is acknowledged. The traversal is on the grounds that Cliver fails to disclose a content of less than 1% by weight of phosphorous present in the phosphonium groups as recited in Claim 1 and that Cliver does not discuss post-generation of formaldehyde. Applicant contends that they describe that an unexpectedly low phosphorous content of less than 1% by weight results in a reduced content of formaldehyde. Likewise, Applicant contends that they describe that a low content of phosphonium also avoids the re-generation of formaldehyde. Applicant argues that, as described in the specification, lowering phosphonium content implies a more intensive oxidation. However, based on Cliver, a person aiming to eliminate existing formaldehyde would not have used such an intensive oxidation nor would they have sought to avoid re-generation of formaldehyde and thus, “one of ordinary skill in the art would have found no motivation to arrive at the claimed phosphorous content in phosphonium groups based on the teachings of Cliver.”
This is not found persuasive. The Examiner respectfully disagrees. As outlined in the Requirement for Restriction dated 12/22/2020, Cliver suggests that the oxidation should be such that the oxidation step causes a substantial conversion of the trivalent phosphorus to a stable and durable pentavalent phosphate compound (see [0056]-[0057]). Thus, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the fabric of Cliver such that a substantial portion of the trivalent phosphorous is oxidized (such as within the claimed range of less than 1% by weight of the phosphorous present in phosphonium groups), motivated by the desire to increase stability and durability of the fabric. The Examiner considers the oxidation process of Cliver to be “intensive” in the sense that a substantial conversion occurs. It is noted that the specific mechanism of oxidation is neither claimed nor does Applicant specifically describe how the “intensive” oxidation process alleged as being required would differ from that of the prior art. 
Likewise, as outlined in greater detail in the Requirement for Restriction, the property wherein the formation of formaldehyde over time is inhibited is considered inherent (since the fabric has a phosphonium concentration of less than 1% by weight). Prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art. See MPEP § 2145 II.
Furthermore, the Examiner maintains that the restriction requirement is proper in view of the combination of Zakikhani (EP 0451664 A1) in view of IDS reference Cliver et al. (US 2011/0092119 A1) as set forth in greater detail in the rejection of Claim 1 under 35 USC § 103 below. That is to say, the shared technical feature as defined in the Requirement for Restriction is also taught by Zakikhani in view of Cliver and therefore is not considered to be a special technical feature since it does not make a contribution over the prior art. 
Finally, concerning Applicant’s allegation of unexpected results, it is noted that a showing of unexpected results must be based on evidence, not argument or speculation and arguments of counsel cannot take the place of factually supported objective evidence. See MPEP § 2145. Furthermore, Applicants have the burden of explaining any proffered data. See MPEP § 716.02(b). Applicant provided data in the specification (see for example the table on Page 7, although Applicant does not expressly refer to it in their arguments), but has not explained why the data shows evidence of non-obviousness.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Groups II and III), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/12/2022.

Specification
The disclosure is objected to because of the following informalities: 
The abstract provided is the front page of the WIPO document corresponding to the instant application and therefore includes extraneous information. Per 37 C.F.R. 1.72, a brief abstract of the technical disclosure in the specification must commence on a separate sheet, preferably following the claims, under the heading "Abstract" or "Abstract of the Disclosure." The sheet or sheets presenting the abstract may not include other parts of the application or other material. See MPEP § 608.01(b). 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the instant claim recites the textile article according to Claim 1 “intended to be in indirect contact with the skin, with a clothing between the treated surface and the skin” which renders the claim indefinite because there is insufficient antecedent basis for the term “the treated surface” in the claim. The parent Claim 1 recites a textile article which has been treated with a flame-retardant but does not necessarily require a surface to be treated. Thus, the structure required by the instant claim is unclear. Does “the treated surface” refer to the textile article according to Claim 1 alone or is additional structure required? For purposes of examination herein, the former will be assumed. That is to say, Claim 3 requires the textile article according to Claim 1 intended to be in indirect contact with the skin, with a clothing between the textile article and the skin. 
Furthermore, there is a lack of antecedent basis for the first recitation of “the skin” as no skin has previously been recited. For purposes of examination herein, it will be assumed that the claim instead recites –skin--.
Additionally, Claim 3 recites the textile article according to Claim 1 “that comprises less than 300 ppm” which renders the claim indefinite. Less than 300 ppm of what? For purposes of examination herein, it will be assumed that the claim instead reads read --comprises less than 300 ppm formaldehyde-- at least because the original claim read as such.
Dependent Claim 16 is rejected for failing to overcome the deficiencies of the parent Claim 3. 

Regarding Claim 4, the instant claim recites the textile article according to Claim 1 “intended to be in direct contact with the skin” which renders the claim indefinite for the reasons described above with respect to Claim 3 since “the skin” lacks antecedent basis. 




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Zakikhani (EP 0451664 A1) in view of IDS reference Cliver et al. (US 2011/0092119 A1).
Regarding Claims 1 and 5, Zakikhani teaches a textile article (see Example 1) comprising at least one flame-retardant treated fabric including an oxidized polymer obtained from an ammonia curing of a condensate of (i) tetrakis(hydroxymethyl)phosphonium chloride (THPC) and (ii) urea (see Example 1 – method steps (b) and (c) on Pg. 6). Said curing step is followed by a hydrogen peroxide wash (see Example 1 – method step (d) on Pg. 6) which Zakikhani suggests oxidizes at least some trivalent phosphorus to pentavalent phosphorous in the cured resin (see Pg. 5, lines 11-17). That is to say, Zakikhani’s step (d) may be considered an “oxidation into phosphine oxide groups of at least one part of the phosphonium groups present on the cured condensate” as required of the instant claim. 
Zakikhani teaches that the final fabric includes 1.81% by weight phosphorus based on the total weight of the flame-retardant treated fabric (see Pg. 6, line 23). Zakikhani appears silent with respect to the total amount of phosphorus present in phosphonium groups although Zakikhani suggests at least part of the phosphorus is that which was converted to pentavalent phosphorous and the remaining portion is trivalent phosphorous (phosphonium). That is to say, the textile of Zakikhani necessarily includes less than 1.81% of phosphorous present in the phosphonium form which overlaps with the claimed range of less than 1%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.
Furthermore, in the analogous art of textiles including a flame-retardant treatment comprising an oxidized polymer formed from THP salt and urea, Cliver teaches that the oxidation step preferably causes substantial conversion of the resultant trivalent phosphine compound to a stable and durable pentavalent phosphate compound (see [0057]). Likewise, Cliver suggests that the pentavalent form is the innocuous form (see [0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric of Zakikhani such that the oxidation step results in the substantial oxidation of phosphonium to the pentavalent form for the benefit of improved fabric stability, durability, and safety as suggested by Cliver. That is to say, the ordinarily skilled artisan would have been motivated to convert as much of the phosphonium to the stable pentavalent form as possible, such as at least half of the phosphonium groups. See the Merriam-Webster definition of substantial included with the Office Action (substantial: of a size greater than average of its kind).  
The above modification would result in a fabric including less than 0.905% by weight phosphorous present in phosphonium groups based on the total weight of the flame-retardant fabric which falls within the claimed range of less than 1%. 
Concerning the claimed limitation wherein “the flame-retardant treated fabric is intended to be used as a stable substrate in which the formation of formaldehyde over time is inhibited,” said limitation is considered to be a statement with regards to the intended use of the product and is therefore not further limiting insofar as the structure of the product is considered. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2111.02. The article of the prior art combination above contains less than 1% by weight phosphonium groups in favor of the more stable pentavalent form and is therefore capable of being used as a stable substrate. Furthermore, since the fabric of Cliver has the same structure as that of the instant claim, the property wherein the formation of formaldehyde over time is inhibited is considered to be inherent absent a persuasive showing of secondary considerations. 

Regarding Claim 2, Zakikhani in view of Cliver teaches the textile article according to Claim 1 above including less than 0.905% by weight phosphorous present in phosphonium groups based on the total weight of the flame-retardant fabric which substantially overlaps with the claimed range of less than 0.9%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05.

Regarding Claims 3-4 and 16, Zakikhani in view of Cliver teaches the textile article according to Claim 1 above. Concerning the claimed limitations wherein the textile article is “intended to be in indirect contact with the skin, with a clothing between the treated surface and the skin” (Claim 3) and wherein the textile article is “intended to be in direct contact with the skin” (Claim 4), said limitations are considered to be statements with regards to the intended use and are therefore not further limiting insofar as the structure of the product is considered. In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2111.02. The textile of the prior art combination is described as being suitable for use as clothing (see Zakikhani Pg. 5, lines 26-27 & Cliver [0002]) and therefore would be capable of being in indirect/direct contact with the skin as claimed. 
Concerning the free formaldehyde content of the textile article, the prior art combination described above appears silent. However, Cliver suggests that it was known in the art before the effective filing date of the claimed invention that fabrics treated with THP salts tend to have releasable formaldehyde under certain conditions (see [0062]) and therefore hydrazides are typically used at a sufficient amount on a fabric to reduce releasable formaldehyde content to less than 75 ppm (see [0063]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of the prior art combination above by including a hydrazide in an amount sufficient to reduce releasable formaldehyde to less than 75 ppm as suggested by Cliver. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP § 2143(A).  
The above modification would yield a fabric with a free formaldehyde content within the requisite ranges of the instant claims (Claim 3 – less than 300 ppm, Claim 4 – less than 75 ppm, and Claim 16 – less than 200 ppm). 

Regarding Claim 6, Zakikhani in view of Cliver teaches the textile article according to Claim 1 above wherein the tetrakis(hydroxyorgano)phosphonium salt is TPHC rather than THPS as claimed. However, Zakikhani suggests that THP salts of chloride and sulfate are both suitable (see Pg. 4, lines 28-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the textile of the prior art combination by substituting THPC for THPS in step (b). The substitution would have been one preferred element for another and the ordinarily skilled artisan would reasonably expect the predictable result that the modified fabric treatment and the textile comprising said treatment would remain useful in the application of Zakikhani and would retain the benefits taught by the prior art combination. See MPEP § 2143(B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Zakikhani. (EP 0451664 A1) in view of IDS reference Cliver et al. (US 2011/0092119 A1) as applied to Claim 1 above, and further in view of Zakikhani et al. (EP 0709518 B1), hereinafter “Zakikhani-2003”.
Regarding Claim 7, Zakikhani in view of Cliver teaches the textile article according to Claim 1 above wherein the oxidized polymer is obtained from the ammonia curing of a condensate of (i) tetrakis(hydroxymethyl)phosphonium chloride (THPC) and (ii) followed by an oxidation into phosphine oxide groups of at least one part of the phosphonium groups present on the cured condensate. The prior art combination does not teach a material wherein the THPC and urea are additionally mixed with an aliphatic amine having 12 carbon atoms or more. 
However, in the analogous art of textiles including a flame-retardant treatment comprising an oxidized polymer formed from THP salt and urea, Zakikhani-2003 teaches that the addition of one or more aliphatic amines which include 12 or more carbon atoms to the THP mixture leads to the formation of a composition which, when used to treat textile materials, confers on the textiles not only flame-retardant properties but also enhanced fabric softening (see [0006]). Therefore, it would have been obvious to modify the textile article of Zakikhani in view of Cliver above by adding an aliphatic amine having 12 or more carbon atoms to the THPC/urea mixture for the benefit of maintaining flame-retardancy while improving fabric softening as suggested by Zakikhani-2003.  














Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789